UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-4270


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JONATHON PAUL JOHNSON,

                     Defendant - Appellant.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Terrence W. Boyle, District Judge. (7:16-cr-00105-BO-1)


Submitted: January 31, 2018                                   Decided: February 23, 2018


Before GREGORY, Chief Judge, KEENAN, Circuit Judge, and SHEDD, Senior Circuit
Judge.


Vacated and remanded by unpublished per curiam opinion.


Louis C. Allen, Acting Federal Public Defender, Jaclyn L. DiLauro, Assistant Federal
Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North
Carolina, for Appellant. John Stuart Bruce, United States Attorney, Jennifer P. May-
Parker, First Assistant United States Attorney, Phillip A. Rubin, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jonathon Paul Johnson appeals the 10-year terms of supervised release imposed on

three counts of conviction following his plea of guilty to distribution of a quantity of

heroin (Counts 2 and 3), in violation of 21 U.S.C. § 841(a)(1) (2012), possession with

intent to distribute a quantity of heroin (Count 4), in violation of 21 U.S.C. § 841(a)(1),

and possession of a firearm in furtherance of a drug trafficking crime (Count 5), in

violation of 18 U.S.C. § 924(c)(1)(A) (2012). 1 Johnson contends that these terms of

supervised release were both illegal and procedurally and substantively unreasonable.

For the reasons that follow, we vacate Johnson’s terms of supervised release on Counts 2

through 4 and remand for resentencing.

      First, we reject Johnson’s argument that his supervised release sentence exceeded

the statutory maximum. Johnson was convicted of three Class C felonies (Counts 2, 3,

and 4), for which he was sentenced under 21 U.S.C. § 841(b)(1)(C) (2012). While 18

U.S.C. § 3583(b)(2) (2012) provides that the maximum term of supervised release for a

Class C felony—“[e]xcept as otherwise provided”—is three years, 21 U.S.C.

§ 841(b)(1)(C) calls for a minimum term of supervised release of three years. Johnson

asserts that these statutes, read together, command a three-year term of supervision.

However, this interpretation is foreclosed by United States v. Pratt, 239 F.3d 640 (4th

Cir. 2001), in which we held “that where a statute’s mandatory minimum term of

       1
        In addition to an 87-month prison sentence, the district court imposed concurrent
10-year terms of supervised release on Counts 2 through 4, and a concurrent 5-year term
of supervised release on Count 5.


                                            2
supervised release is the same as, or exceeds, § 3583’s maximum terms, § 3583’s

maximum terms do not apply.”           Id. at 648.    Because § 841(b)(1)(C)’s three-year

minimum was as long as § 3583’s three-year maximum, § 3583’s limitation did not

apply, and the district court was authorized to impose up to lifetime supervision. Id. at

647 n.4, 648.

       We agree, however, with Johnson’s claim that the district court committed

procedural error by failing to calculate the Sentencing Guidelines range of supervised

release and by inadequately explaining its sentencing decision in that regard. Because

Johnson did not object on either basis, we review only for plain error. See United

States v. Strieper, 666 F.3d 288, 292 (4th Cir. 2012); United States v. Lynn, 592 F.3d 572,

576 (4th Cir. 2010). Under this standard, Johnson must establish that “(1) there is an

error; (2) the error is plain; and (3) the error affects substantial rights.” United States v.

White, 836 F.3d 437, 444 (4th Cir. 2016). Even if Johnson satisfies these requirements,

we must correct the error only if it “seriously affects the fairness, integrity or public

reputation of judicial proceedings.” Molina-Martinez v. United States, 136 S. Ct. 1338,

1343 (2016) (internal quotation marks omitted).

       In determining whether a sentence is procedurally reasonable, we consider

whether the district court properly calculated the defendant’s advisory Guidelines range,

gave the parties an opportunity to argue for an appropriate sentence, considered the

relevant 18 U.S.C. § 3553(a) factors, and sufficiently explained the selected sentence.

Gall v. United States, 552 U.S. 38, 49-51 (2007). Once the district court has settled on

the appropriate sentence, it “must adequately explain the chosen sentence to allow for

                                              3
meaningful appellate review and to promote the perception of fair sentencing.” Id. at 50.

The sentencing explanation need not be extensive as long as we are satisfied that the

district court “has a reasoned basis for exercising its own legal decisionmaking

authority.” United States v. Engle, 592 F.3d 495, 500 (4th Cir. 2010) (brackets and

internal quotation marks omitted).

       The district court determined only the Guidelines range of imprisonment, did not

issue a statement of reasons, and did not otherwise announce whether it adopted the

Guidelines range of supervision calculated in the presentence report. This was plain

error. To demonstrate that the error affected his substantial rights, Johnson must show

that it “caused him to be sentenced to a more severe term of supervised release.” United

States v. Price, 777 F.3d 700, 712 (4th Cir. 2015).

       As Johnson notes, he received a supervised release term more than triple the

length of the three-year Guidelines term calculated by the probation officer. 2 The district

court’s sentencing explanation did not provide a proper basis for this considerable

variance; rather, much of the sentencing hearing revolved around the seriousness of

Johnson’s drug trafficking offenses, which is not among the statutory factors to be

considered when imposing supervised release. See 18 U.S.C. § 3583(c). Because these

considerations predominated the court’s sentencing explanation, we conclude that the

court committed another procedural error. See United States v. Webb, 738 F.3d 638, 642


       2
        The probation officer determined that the Guidelines range for Counts 2 through
4 was three years, and that the Guidelines range for Count 5 was two to five years.


                                             4
(4th Cir. 2013) (holding that district court may not impose revocation sentence based

predominately on seriousness of releasee’s violation). With no assurance that the district

court would have imposed 10-year supervised release terms regardless of the Guidelines

range, we find that these errors affected Johnson’s substantial rights.          And because

sentencing a defendant in the absence of a properly calculated Guidelines range seriously

affects the fairness, integrity, and public reputation of judicial proceedings, we exercise

our discretion to correct the district court’s errors. Price, 777 F.3d at 712.

       Accordingly, we vacate Johnson’s terms of supervised release on Counts 2

through 4 and remand for resentencing. 3 We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                              VACATED AND REMANDED




       3
        In light of this disposition, it is unnecessary to consider whether, as Johnson
contends, his terms of supervision are also substantively unreasonable.


                                              5